Title: To Thomas Jefferson from Thomas Marsh Forman, 27 December 1805
From: Forman, Thomas Marsh
To: Jefferson, Thomas


                  
                     Sir, 
                     
                     Rose Hill 27th. Decr. 1805.
                  
                  On the 23d inst, I dined with a large party, which except myself wholly consisted of Gentlemen of the Court and Bar, of the State of Delaware—The duel between Major Jackson and Mr. Cox, became a subject of conversation, and as the company where not all of one political creed, and there was not any injunction of secrecy, I feel myself at liberty to mention what most interested me
                  Mr. Bayard observed, that Mr. Rodney told him, that he believed the fact was, as Major Jackson had insinuated; that he Mr. Rodney, had seen the franked copy of the Message, and that altho’ your Secretarys hand, with which he was well acquainted, was very much like your own, yet that he Mr Rodney did believe that a part, if not the whole of the copy franked to Duane, was wrote by yourself—
                  I pray you Sir, to direct my belief; and that you will believe me to be
                  Your constant, and Uninterested admirer
                  
                     T. M. Forman 
                     
                  
               